Per Curiam.
Following a four-month jury trial defendant (Perwin) and three others were convicted of conspiracy to obtain money under false pretenses and defendant and one other were convicted of obtaining money under false pretenses. We affirmed. State v. Yormark, 117 N. J. Super. 315 (App. Div. 1971). Certification was denied, 60 N. J. 138 (1972), as was certiorari, 407 U. S. 925, 92 S. Ct. 2459, 32 L. Ed. 2d 812 (1972).
About 14 months subsequent to their convictions, defendant and Mulvaney moved for a new trial, based upon newly discovered evidence. Testimony was taken and the motion denied. Perwin appeals.
We affirm essentially for the reasons stated by the trial judge in his written opinion reported at 120 N. J. Super. 177 (Law Div. 1972).
Affirmed.